Citation Nr: 1821522	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  17-45 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to restoration of a 10 percent rating for residuals of a right thumb sprain (right thumb disability)as of March 1, 2017.


REPRESENTATION

The Veteran represented by:  Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel



INTRODUCTION

The Veteran had active military service with the United States Air Force from February 1963 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which implemented a reduction in evaluation that had been proposed in a January 2016 rating decision. The Veteran has expressly limited his claim to 10 percent, and no longer seeks a rating in excess thereof.  See January 2017 Notice of Disagreement; September 2017 VA Form 646.  The issue on appeal has been characterized accordingly.

The Veteran raised a claim for entitlement to a total disability rating based on individual unemployability (TDIU) during the pendency of this appeal.  See April 2016 VA Form 21-8940.  However, in a June 2016 Statement in Support of Claim he withdrew the claim for TDIU, as he was still employed full-time.  

In February 2017 correspondence, the Veteran renewed his claim for increased ratings for all of his service-connected hand problems.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over them; they are referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

At all times, during the appeal period, the Veteran's right thumb disability has been manifested by pain with limitation of motion.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for residuals of a right thumb sprain have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105, 3.159, 4.1, 4.2, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran was service-connected for residuals of a right thumb sprain and rated 10 percent disabled effective February 8, 2012; he was additionally service-connected and rated 10 percent disabled for impairments of the right index and middle fingers.  In February 2015, he filed a claim for increased ratings of all parts of his right hand.

At the time of the November 2015 examination, the he reported suffering from constant pain in all fingers and wrists bilaterally.  See November 2015 Hand and Finger Conditions VA Examination Report.  Additionally, he reported moderate weakness in his fingers, which caused him to drop objects occasionally.  With respect to flare-ups, he described experiencing flare-ups of pain in his right hand generally due to acute bouts of gout between one to two times per month.  However, he did not mention any flare-ups of pain or other symptoms strictly limited to his right thumb.

Upon ROM testing of the right thumb, the VA examiner documented the Veteran demonstrated extension to the metacarpophalangeal joint of 10 degrees and interphalangeal joint of zero degrees; and flexion to the metacarpophalangeal joint of 30 degrees and interphalangeal joint of 35 degrees.  In pertinent part, there was no gap between the pad of the right thumb and fingers.  The Board notes that normal range of motion of the metacarpophalangeal joint in extension is 10 degrees, and in flexion is 55 degrees, while the interphalangeal joint extends to 15 degrees and flexes to 80 degrees.

Although the VA examiner examined all five digits of the right hand, the VA examiner generally noted there was objective evidence of pain with finger flexion without specifying a particular digit.  He was able to perform repetitive use testing with his right thumb, following which there was no additional limitation of motion or function.  Furthermore, the VA examiner found his handgrip strength was normal.  

Aside from degenerative arthritis of the right hand and fingers, the VA examiner found no other pertinent findings, complications, conditions, signs, or symptoms related to the right thumb disability.  However, the VA examiner acknowledged the Veteran also carried diagnoses of chrondrocalcinosis and bilateral carpal tunnel syndrome, which were unrelated to the right thumb disability.  See MEDLINEPLUS, https://medlineplus.gov/ency/article/000421.htm (last visited Mar. 18, 2018) (noting "chondrocalcinosis" was an synonym of "calcium pyrophosphate dehydrate disease," which is a gout-like arthritis of the joints due to formation of crystals in the joints, but unlike gout the crystals are not formed from uric acid).

As the examination was not conducted immediately following repetitive use over time, the VA examiner opined the examination was neither medically consistent nor inconsistent with the Veteran's lay statements describing functional loss with repetitive use over time.  Moreover, the VA examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over time because there was insufficient objective evidence to provide a reliable prediction. 

Similarly, as the examination was not conducted during a flare-up, the VA examiner opined the examination was neither medically consistent nor inconsistent with the Veteran's lay statements describing functional loss during a flare-up.  Moreover, the VA examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability during a flare-up because there was insufficient objective evidence to provide a reliable prediction. 

During a March 2016 hearing before a DRO, the Veteran testified that he had constant pain in his thumb as well as his hand.  Id. at 3.  Whenever he moved his thumb while working he experienced pain.  The condition of his thumb has gotten to the point where he can no longer tie his own shoes.  Id. at 11.

The Veteran was next examined by the VA in June 2016.  See June 2016 Hand and Finger Conditions VA Examination Report.  During this examination, he relayed daily aching pain in the right hand and fingers, which radiated above the elbow.  He stated he also suffered from intermittent numbness and tingling into the right thumb as well as the other digits.  He reported reduced grip strength, which cause him to frequently drop items.  Additionally, he experienced intermittent swelling.

Following ROM testing of the right thumb, the VA examiner noted the Veteran exhibited maximum extension to the metacarpophalangeal joint of zero degrees and interphalangeal joint of zero degrees; and maximum flexion to the metacarpophalangeal joint of 60 degrees and interphalangeal joint of 60 degrees.  In pertinent part, there was a gap between the pad of the right thumb and fingers of 2 cm.  The VA examiner noted there was objective evidence of pain with finger flexion, opposition of the thumb, and with use of the hand generally.  Again, he was able to perform repetitive use testing with his right thumb, following which there was no additional limitation of motion or function.  Furthermore, the VA examiner found his handgrip strength was reduced, scoring it a 4/5, indicating active movement against some resistance.  Id. (noted muscle strength was scored from 0/5, indicating no muscle movement to 5/5, indicating normal strength).  

This VA examiner opined that although the examination was not conducted immediately following repetitive use over time, it was medically consistent with the Veteran's lay statements describing functional loss with repetitive use over time.  Even so, the VA examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over time because there was insufficient objective evidence to provide a reliable prediction. 

In contrast, as the examination was not conducted during a flare-up, the VA examiner opined the examination was neither medically consistent nor inconsistent with the Veteran's lay statements describing functional loss during a flare-up.  Once more, the VA examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability during a flare-up because there was insufficient objective evidence to provide a reliable prediction. 

Notably, the VA examiner found no other pertinent findings, complications, conditions, signs, or symptoms related to the right thumb disability.  However, the VA examiner noted there were multiple diagnoses associated with the right hand.  For instance, an imaging study showed marginal erosions compatible with gout or pseudogout, and a review of his medical records disclosed he was diagnosed with gout in 1996.  Additionally, the Veteran was diagnosed with bilateral carpal tunnel syndrome in 2013.  The VA examiner proceeded to explain that neither of these diagnoses was related to his right thumb disability, and that they contributed significantly to the pain, limitation of motion, and grip strength.  Of importance, the VA examiner did not attribute the pain, limitation of motion, and grip strength solely to these nonservice-connected disabilities.  As such, the Board considers the overall pain, limitation of motion, and grip strength of his right thumb.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The only other medical evidence of record relevant to this claim is a March 31, 2017 VA Chiropractic Note, which documented the Veteran's report of an improvement in the ROM of his thumb and denial of any new symptoms or acute exacerbation.

The Veteran contends that he is entitled to a restoration of the 10 percent rating for a right thumb disability.  More specifically, he asserts that he is entitled to at least the minimum compensable disability rating for painful motion.  See March 2016 Decision Review Officer (DRO) Hearing Transcript at 2.  He has abandoned his claim for evaluation in excess of 10 percent.

The Veteran has not argued, and the evidence of record does not show, a failure of compliance with the due process requirements of 38 C.F.R. § 3.105(e).  The Veteran received appropriate and timely notice or the proposed reduction, availed himself of the opportunity for a personal hearing before RO personnel, and was properly notified of the final reduction, which was made effective the first day of the month sixty days or more from the date of notice.  

The Board therefore turns to consideration of the factual propriety of the reduction.  The applicable diagnostic code is Code 5228 for limitation of motion of the thumb.  Pursuant to Code 5228, a non-compensable disability rating is warranted if there is a gap of less than one inch (2.5 centimeters (cm)) between the thumb pad and the fingers, with the thumb attempting to opposed the fingers; a 10 percent disability rating is warranted if there is a gap of one to two inches (2.5 to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to opposed the fingers; and a 20 percent disability rating is warranted if there is a gap of more than two inches (5.1 cm) between the thumb pad and fingers, with the thumb attempting to opposed the fingers.

With respect to musculoskeletal conditions such as the Veteran's right thumb disability, 38 C.F.R. § 4.40 recognizes the primary concern is the inability to perform the normal working movements of the body with normal excursion, strength, speed coordination, or endurance.  Thus, when evaluating musculoskeletal disabilities on the basis of limitation of motion, in addition to the relevant rating criteria, the VA must also consider factors such as, more or less movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

A body part that becomes painful on use must be regarded as disabled.  
38 C.F.R §§ 4.40, 4.59.  In accordance with that recognition, 38 C.F.R. § 4.59 allows entitlement to at least the minimum compensable rating for a joint due to painful motion when limitation of motion is non-compensable.  38 C.F.R. §§ 4.40, 4.71a, Code 5003.  

Generally, in assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the lay observable symptoms of his right thumb disability.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology), abrogated on other grounds by Walker v. Shinseki, 708 F.3d 1331 (2013).  

With regard to the right thumb, both VA examinations note some degree of limitation of motion.  No gap between the thumb and fingers or palmar surface is noted by any examiner or even reported by the Veteran; however, pain is competently and credibly reported, as are arthritic changes.  Moreover, the Veteran has competently and credibly described actual functional impairment of the right hand related to the thumb.  Under 38 C.F.R. § 4.59, the minimal compensable rating of 10 percent was warranted.


ORDER

Restoration of a 10 percent rating for the residuals of a right thumb sprain, effective March 1, 2017, is granted.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


